75662: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-52125: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75662


Short Caption:STATE VS. INZUNZA (RIGOBERTO)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C321860Classification:Criminal Appeal - Other - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:07/19/2019 at 11:00 AMOral Argument Location:Las Vegas


Submission Date:07/19/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						Jacob J. Villani
							(Clark County District Attorney)
						


RespondentRigoberto InzunzaP. David Westbrook
							(Clark County Public Defender)
						Deborah L. Westbrook
							(Clark County Public Defender)
						





Docket Entries


DateTypeDescriptionPending?Document


04/25/2018Filing FeeAppeal Filing fee waived.  Criminal.


04/25/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.)18-15797




05/30/2018Notice/OutgoingIssued Notice to File Docketing Statement and Request Transcripts. Due date: 10 days.18-20598




06/04/2018Docketing StatementFiled Docketing Statement.18-21156




06/04/2018Transcript RequestFiled Certificate of No Transcript Request.18-21178




08/23/2018MotionFiled Appellant's Motion for Enlargement of Time (Opening Brief).18-33037




08/23/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief due: September 24, 2018.18-33044




09/24/2018BriefFiled Appellant's Opening Brief.18-37279




09/24/2018AppendixFiled Appellant's Appendix Volume 1.18-37281




10/24/2018MotionFiled Stipulation to File Respondent's Answering Brief.18-41802




10/24/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: November 26, 2018.18-41806




11/27/2018MotionFiled Respondent's Motion for Extension of Time to File Answering Brief.  (SC)18-905659




12/06/2018Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due: December 10, 2018.  (SC)18-907282




12/11/2018BriefFiled Respondent's Answering Brief. (SC)18-908076




12/11/2018AppendixFiled Respondent's Appendix Volume 1. (SC)18-908104




01/10/2019BriefFiled Appellant's Reply Brief. (SC)19-01574




01/10/2019Case Status UpdateBriefing Completed/To Screening. (SC)


01/22/2019MotionFiled Respondent's  Motion to Strike Appellant's Reply Brief. (SC)19-03147




01/25/2019MotionFiled Appellant's Opposition to Motion to Strike. (SC)19-03986




03/15/2019Order/ProceduralFiled Order Denying Motion. Respondent has filed a motion to strike appellant's reply brief. This court denies the motion. (SC).19-11713




06/03/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Friday, July 19, 2019, at 11:00 a.m. for 30 minutes in Las Vegas. (SC)19-23989




07/08/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-28913




07/19/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. JH/LS/AS (SC)


12/26/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Hardesty/Stiglich/Silver. Author: Hardesty, J. Majority: Hardesty/Stiglich/Silver. 135 Nev. Adv. Opn. No. 69. SNP19-JH/LS/AS (SC)19-52125




01/21/2020RemittiturIssued Remittitur. (SC)20-02735




01/21/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


02/12/2020RemittiturFiled Remittitur. Received by District Court Clerk on January 28, 2020. (SC)20-02735





Combined Case View